Opinion by
Oliver, P. J.
The chemist who analyzed samples of two of the items in issue testified that they were composed solely of synthetic phenolic resin and that synthetic resin is not the chief binding agent. The manager of the plaintiff company testified that he examined all of the invoices covered by the protests and made a list (exhibit 1) of all the items similar to the two items as *225to which the chemist testified. From the record presented, the court was of the opinion that the plaintiff made out a prima facie case, overcoming the presumption of correctness attaching to the collector’s classification. Although there is not a chemist’s analysis in the record of each of the items in question, the court was satisfied that all of the merchandise is in all material respects the same as the items on which an analysis had been made. Following Abstract 49907, the claim of the plaintiffs was sustained.